Case 2:20-cv-01323 Document 1-4 Filed 09/03/20 Page 1 of 6




                                                        Exhibit C
                              Complaint/State Proc. 20-19.1, Apr. 16, 2020

                              Court: W.D. Wash. Case No. ____________
                                                          Pacific Legal Foundation
                                                 255 South King Street, Suite 800
                                                Seattle, WA 98104 - 425.576.0484
            Case 2:20-cv-01323 Document 1-4 Filed 09/03/20 Page 2 of 6




                       PROCLAMATION BY THE GOVERNOR
                     AMENDING PROCLAMATIONS 20-05 AND 20-19


                                              20-19.1
                                             Evictions

WHEREAS, on February 29, 2020, I issued Proclamation 20-05, proclaiming a State of
Emergency for all counties throughout Washington State as a result of the coronavirus disease
2019 (COVID-19) outbreak in the United States and confirmed person-to-person spread of
COVID-19 in Washington State; and

WHEREAS, as a result of the continued worldwide spread of COVID-19, its significant
progression in Washington State, and the high risk it poses to our most vulnerable populations, I
have subsequently issued amendatory Proclamations 20-06 through 20-50 exercising my
emergency powers under RCW 43.06.220 by prohibiting certain activities and waiving and
suspending specified laws and regulations; and

WHEREAS, the COVID-19 disease, caused by a virus that spreads easily from person to person
which may result in serious illness or death and has been classified by the World Health
Organization as a worldwide pandemic, continues to broadly spread throughout Washington
State; and

WHEREAS, the COVID-19 pandemic is causing a sustained global economic slowdown, and an
economic downturn throughout Washington State with unprecedented numbers of layoffs and
reduced work hours for a significant percentage of our workforce due to substantial reductions in
business activity impacting our commercial sectors that support our state’s economic vitality,
including severe impacts to the large number of small businesses that make Washington State’s
economy thrive; and

WHEREAS, many of our workforce expected to be impacted by these layoffs and substantially
reduced work hours are anticipated to suffer economic hardship that will disproportionately
affect low and moderate income workers resulting in lost wages and potentially the inability to
pay for basic household expenses, including rent; and

WHEREAS, the inability to pay rent by these members of our workforce increases the
likelihood of eviction from their homes, increasing the life, health and safety risks to a
significant percentage of our people from the COVID-19 pandemic; and
            Case 2:20-cv-01323 Document 1-4 Filed 09/03/20 Page 3 of 6



WHEREAS, tenants, residents, and renters who are not materially affected by COVID-19
should and must continue to pay rent, to avoid unnecessary and avoidable economic hardship to
landlords, property owners, and property managers who are economically impacted by the
COVID-19 pandemic; and

WHEREAS, under RCW 59.12 (Unlawful Detainer), RCW 59.18 (Residential Landlord Tenant
Act), and RCW 59.20 (Manufactured/Mobile Home Landlord-Tenant Act) residents seeking to
avoid default judgment in eviction hearings need to appear in court in order to avoid losing
substantial rights to assert defenses or access legal and economic assistance; and

WHEREAS, on March 20, 2020, in response to the COVID-19 pandemic, the Washington
Supreme Court issued Amended Order No. 25700-B-607, and ordered that all non-emergency
civil matters shall be continued until after April 24, 2020, except such motions, actions on agreed
orders, conferences or other proceedings as can appropriately be conducted without requiring in-
person attendance; and

WHEREAS, the Washington State Legislature has established a housing assistance program in
RCW 43.185 pursuant to its findings in RCW 43.185.010 “that it is in the public interest to
establish a continuously renewable resource known as the housing trust fund and housing
assistance program to assist low and very low-income citizens in meeting their basic housing
needs;” and

WHEREAS, it is critical to protect tenants and residents of traditional dwellings from
homelessness, as well as those who lawfully occupy or reside in less traditional dwelling
situations that may or may not be documented in a lease, including, but not limited to,
roommates who share a home; transient housing in hotels and motels; “Airbnbs”; motor homes;
RVs; and camping areas; and

WHEREAS, a temporary moratorium on evictions and related actions throughout Washington
State at this time will help reduce economic hardship and related life, health, and safety risks to
those members of our workforce impacted by layoffs and substantially reduced work hours or
who are otherwise unable to pay rent as a result of the COVID-19 pandemic; and

WHEREAS, a temporary moratorium on evictions and related actions will reduce housing
instability, enable residents to stay in their homes unless conducting essential activities or
employment in essential business services, and promote public health and safety by reducing the
progression of COVID-19 in Washington State; and

WHEREAS, the worldwide COVID-19 pandemic and its progression in Washington State
continue to threaten the life and health of our people as well as the economy of Washington
State, and remain a public disaster affecting life, health, property or the public peace; and

WHEREAS, the Washington State Department of Health continues to maintain a Public Health
Incident Management Team in coordination with the State Emergency Operations Center and
other supporting state agencies to manage the public health aspects of the incident; and




                                            Page 2 of 5
            Case 2:20-cv-01323 Document 1-4 Filed 09/03/20 Page 4 of 6



WHEREAS, the Washington State Military Department Emergency Management Division,
through the State Emergency Operations Center, continues coordinating resources across state
government to support the Washington State Department of Health and local health officials in
alleviating the impacts to people, property, and infrastructure, and continues coordinating with
the Department of Health in assessing the impacts and long-term effects of the incident on
Washington State and its people.

NOW, THEREFORE, I, Jay Inslee, Governor of the state of Washington, as a result of the
above-noted situation, and under Chapters 38.08, 38.52 and 43.06 RCW, do hereby proclaim that
a State of Emergency continues to exist in all counties of Washington State, that Proclamation
20-05 and all amendments thereto remain in effect, and that Proclamations 20-05 and 20-19 are
amended to temporarily prohibit residential evictions and temporarily impose other related
prohibitions statewide until June 4, 2020, as provided herein.

I again direct that the plans and procedures of the Washington State Comprehensive Emergency
Management Plan be implemented throughout State government. State agencies and departments
are directed to continue utilizing state resources and doing everything reasonably possible to
support implementation of the Washington State Comprehensive Emergency Management Plan
and to assist affected political subdivisions in an effort to respond to and recover from the
COVID-19 pandemic.

I continue to order into active state service the organized militia of Washington State to include
the National Guard and the State Guard, or such part thereof as may be necessary in the opinion
of The Adjutant General to address the circumstances described above, to perform such duties as
directed by competent authority of the Washington State Military Department in addressing the
outbreak. Additionally, I continue to direct the Washington State Department of Health, the
Washington State Military Department Emergency Management Division, and other agencies to
identify and provide appropriate personnel for conducting necessary and ongoing incident related
assessments.

ACCORDINGLY, based on the above noted situation and under the provisions of RCW
43.06.220(1)(h), and to help preserve and maintain life, health, property or the public peace,
effective immediately and until June 4, 2020, I hereby prohibit the following activities related to
residential dwellings and commercial rental properties in Washington State:

   •   Landlords, property owners, and property managers are prohibited from serving or
       enforcing, or threatening to serve or enforce, any notice requiring a resident to vacate any
       dwelling or parcel of land occupied as a dwelling, including but not limited to an eviction
       notice, notice to pay or vacate, notice of unlawful detainer, notice of termination of
       rental, or notice to comply or vacate. This prohibition applies to tenancies or other
       housing arrangements that have expired or that will expire during the effective period of
       this Proclamation. This prohibition applies unless the landlord, property owner, or
       property manager attaches an affidavit attesting that the action is necessary to respond to
       a significant and immediate risk to the health or safety of others created by the resident.




                                            Page 3 of 5
        Case 2:20-cv-01323 Document 1-4 Filed 09/03/20 Page 5 of 6



•   Landlords, property owners, and property managers are prohibited from seeking or
    enforcing, or threatening to seek or enforce, judicial eviction orders or agreements to
    vacate involving any dwelling or parcel of land occupied as a dwelling, unless the
    landlord, property owner, or property manager attaches an affidavit attesting that the
    action is necessary to respond to a significant and immediate risk to the health or safety
    of others created by the resident.

•   Local law enforcement are prohibited from serving, threatening to serve, or otherwise
    acting on eviction orders affecting any dwelling or parcel of land occupied as a dwelling,
    unless the eviction order clearly states that it was issued based on a court’s finding that
    the individual(s) named in the eviction order is creating a significant and immediate risk
    to the health or safety of others.

•   Landlords, property owners, and property managers are prohibited from assessing, or
    threatening to assess, late fees for the non-payment or late payment of rent or other
    charges related to a dwelling or parcel of land occupied as a dwelling, and where such
    non-payment or late payment occurred on or after February 29, 2020, the date when a
    State of Emergency was proclaimed in all counties in Washington State.

•   Landlords, property owners, and property managers are prohibited from assessing, or
    threatening to assess, rent or other charges related to a dwelling or parcel of land
    occupied as a dwelling for any period during which the resident’s access to, or occupancy
    of, such dwelling was prevented as a result of the COVID-19 outbreak.

•   Except as provided in this paragraph, landlords, property owners, and property managers
    are prohibited from treating any unpaid rent or other charges related to a dwelling or
    parcel of land occupied as a dwelling as an enforceable debt or obligation that is owing or
    collectable, where such non-payment was as a result of the COVID-19 outbreak and
    occurred on or after February 29, 2020, the date when a State of Emergency was
    proclaimed in all counties in Washington State. This includes attempts to collect, or
    threats to collect, through a collection agency, by filing an unlawful detainer or other
    judicial action, withholding any portion of a security deposit, billing or invoicing,
    reporting to credit bureaus, or by any other means. This prohibition does not apply to a
    landlord, property owner, or property manager who demonstrates by a
    preponderance of the evidence to a court that the resident was offered, and refused
    or failed to comply with, a re-payment plan that was reasonable based on the
    individual financial, health, and other circumstances of that resident.

•   Landlords, property owners, and property managers are prohibited from increasing, or
    threatening to increase, the rate of rent or the amount of any deposit for any dwelling or
    parcel of land occupied as a dwelling. This prohibition also applies to commercial rental
    property if the commercial tenant has been materially impacted by the COVID-19,
    whether personally impacted and is unable to work or whether the business itself was not
    deemed essential pursuant to Proclamation 20-25 or otherwise lost staff or customers due
    to the COVID-19 outbreak.



                                        Page 4 of 5
            Case 2:20-cv-01323 Document 1-4 Filed 09/03/20 Page 6 of 6



Terminology used in these prohibitions shall be understood by reference to Washington law,
including but not limited to RCW 49.60, RCW 59.12, RCW 59.18, and RCW 59.20. For
purposes of this Proclamation, a “significant and immediate risk to the health or safety of others
created by the resident” (a) is one that is described with particularity, and cannot be established
on the basis of the resident’s own health condition or disability; and (b) excludes residents who
may have been exposed to, or may have contracted, the COVID-19, or who are following
Department of Health guidelines regarding isolation or quarantine.

FURTHERMORE, it is the intent of this order to prevent a potential new devastating impact of
the COVID-19 outbreak – that is, a wave of statewide homelessness that will impact every
community in our state. To that end, this order further acknowledges, applauds, and reflects
gratitude for the immeasurable contribution to the health and well-being of our communities and
families made by the landlords, property owners, and property managers subject to this order.

ADDITIONALLY, I strongly encourage every tenant to pay what they can, as soon as they can,
to help support the landlords, property owners, and property managers who are supporting them
through this crisis.

Violators of this of this order may be subject to criminal penalties pursuant to RCW
43.06.220(5).

Signed and sealed with the official seal of the state of Washington on this 16th day of April,
A.D., Two Thousand and Twenty at Olympia, Washington.

                                                      By:


                                                              /s/
                                                      Jay Inslee, Governor




BY THE GOVERNOR:


       /s/
Secretary of State




                                            Page 5 of 5
